Did the court below err in dismissing the bill of complaint? The answer to that question depends upon the validity vel non
of the deed executed and delivered by William A. Connor, on May 5th, 1933, to respondent Betty Morgon, by which he conveyed to her certain property in Lake Hopatcong, New Jersey. More concretely stated the question before the court below was whether this conveyance, made without consideration, was an absolute gift, as contended by respondents; or, was it made, as urged by appellants, administratrix and the heirs-at-law of Connor, upon an express trust to reconvey to Connor after respondents had obtained a mortgage on the property for the benefit of Connor?
Vice-Chancellor Fielder at the conclusion of the case made an oral deliverance in which he fully, clearly and carefully reviewed the proofs and reached the convincing conclusion that the conveyance in question was an outright gift.
We have studied the proofs and are of the opinion that they fully support the result reached by the learned vice-chancellor; we so hold. We also concur in the result reached by the vice-chancellor on his disposition of the claim for the personal property.
Decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None. *Page 303